DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed July 2, 2020 and the correspondence received through May 20, 2021.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement submitted July 2, 2020 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 11 recites a machine-readable medium comprising executable instruction. Under the broadest reasonable interpretation consistent with the specification, machine-readable medium include transitory propagating signals per se. See also Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb. 23, 2010) - the OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE, found at https://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20. Thus, the claimed machine-readable medium can include signals and waves transmitted through any media. As a result, claim 11 is directed to signals. However, signals are not a statutory class of invention. Accordingly, claim 11 is rejected because it is not directed to statutory subject matter. 
Claims 12-15 fail to introduce sufficient limitations to remedy the deficiencies of claim 11 and are similarly rejected for being directed to non-statutory subject matter.
Amending “machine-readable medium” to recite “non-transitory computer-readable storage medium” in claims 11-12 would direct these claims to an article of manufacture. However, this change would not necessarily remedy all statutory subject matter issues. For compact-prosecution purposes, claims 11-15 are analyzed below using Steps 2A and 2B of the Alice test.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-10 and 16-20 are directed to a process, machine, manufacture, or composition of matter. 
As noted above, claims 11-15 are directed to non-statutory subject matter, because they are not directed to a process, machine, manufacture, or composition of matter. However, for compact-prosecution purposes, claims 11-15 are analyzed below using Steps 2A and 2B of the Alice test.

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites receiving a notification of a first group of actions to be implemented by a server; determining a potential bias metric for the first group of actions in response to analyzing the first group of actions; determining the potential bias metric for the first group of actions is above a potential bias threshold for the first group of actions; adjusting the first group of actions to mitigate potential bias in the first group of actions according to the potential bias metric being above the potential bias threshold resulting in an adjusted first group of actions; determining a potential bias metric for the adjusted first group of actions in response to analyzing the adjusted first group of actions; determining the potential bias metric for the adjusted first group of actions is below the potential bias threshold for the first group of actions. Claims 11 and 16 recite similar features as claim 1. Claims 2-10, 12-15, and 17-20 further specify features of the algorithms described in the independent claims or the characteristics of the data used thereby.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a processor, a memory, a server, a machine learning application, and providing a notification to the server to implement actions. Claim 11 recites similar features as claim 1 and adds a machine-readable medium. Claim 12 recites similar features as claim 1.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the processor, memory, server, machine learning application, and machine-readable medium—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [00057]-[00075]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to provide a notification to a server the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of the computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.\

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to provide a notification to a server is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-13, 15-18, and 20 are rejected under 35 U.S.C. § 102(a)(1)-(2) as being anticipated by Silberman et al. (U.S. Pub. No. 2017/0330058 A1) (hereinafter “Silberman”).

Claims 1 and 16: Silberman, as shown, discloses the following limitations:
a processing system including a processor (see at least ¶ [0104]: FIG. 12 illustrates an example configuration of a computing device (e.g., a server or a computing device of a cloud-based computing service provider) 1200 that can be used to implement the systems and techniques described herein. The computing device 1200 may include one or more processors 1202, a memory 1204, communication interfaces 1206, a display device 1208, other input/output (I/O) devices 1210, and one or more mass storage devices 1212, configured to communicate with each other, such as via system buses 1214 or other suitable connection; see also at least ¶¶ [0027], [0052], and [0105]-[0108]); and 
a memory that stores executable instructions (see at least ¶¶ [0027], [0052], and [0104]-[0108] and the analysis above) that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving a notification of a first group of actions to be implemented by a server (see at least ¶ [0023]: the systems and techniques described in Silberman may be used to detect bias in an automated decision-making process, identify the particular rules in the automated decision-making process that are causing the bias, determine the relative contribution of each particular rule to the bias, and modify the particular rules to reduce the contribution of the particular rules to the bias. Decisions made by the automated decision-making process may be monitored to determine whether any of the decisions were biased. When bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0027]: one or more processors (e.g., on a computing device, a server, or a cloud-based computing service) may execute instructions to perform various operations. The operations may include determining an event timeline that comprises one or more finance-related events (e.g., making a payment on a loan, receiving a direct deposit of a salary payment, and the like) associated with a person, determining, using a production classifier (e.g., a machine learning model), an individual contribution of each event in the event timeline to a financial capacity of the person, and determining, using the production classifier and based on the first set of contributions, a first decision whether to extend credit to the person. In some cases, the contributions may be expressed as weights (e.g., weighted amounts); see also at least ¶ [0028]: the individual events in the event timeline may be grouped into a plurality of categories, such as, for example, one or more demographics, one or more locations, one or more financial events, one or more educational levels, or other event type. For each category, individual events may be characterized as having either a positive outcome or a negative outcome. For example, a positive outcome may increase the financial capacity of the person while a negative outcome may decrease the financial capacity of the person. For each set of contributions grouped into each category, a probability distribution associated with the set of contributions may be determined. A mean, a median, or both may be determined for each of the probability distributions; see also at least ¶¶ [0048] and [0055]); 
determining a potential bias metric for the first group of actions in response to analyzing the first group of actions using a machine learning application (see at least ¶ [0027]: a bias monitoring classifier (e.g., model) may be used to process the event timeline to arrive at a second decision as to whether to extend credit to the person. The bias monitoring classifier may be trained using unbiased (or pseudo-unbiased) data to make reference decisions. If the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions. If the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0048]: the analysis module 404 may include an artificial intelligence (AI) engine 410 to perform an analysis of the data sets 402 (including internal and external events) and to determine the value indexes 404 based on the analysis. AI engine 410 may use machine learning, such as a classifier (e.g., support vector machine, neural network, Bayesian, or other classifier), to analyze the data sets 402 to determine value indexes 412; see also at least ¶ [0049]: a production model (PM) 426 may be a first machine learning model that incorporates a decision maker’s business rules to make PM decisions 434. A bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436; see also at least ¶¶ [0030], [0055], [0060], and [0063]); 
determining the potential bias metric for the first group of actions is above a potential bias threshold for the first group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0003]: bias refers to making a decision using a decision-making process where the decision favors (or disfavors) certain traits or characteristics, such as gender, age, ethnicity, geographic location, income, and the like; see also at least ¶¶ [0031] and [0063]-[0064]); 
adjusting the first group of actions to mitigate potential bias in the first group of actions according to the potential bias metric being above the potential bias threshold using the machine learning application resulting in an adjusted first group of actions (see at least ¶ [0031]: a conflict counter may be incremented each time the difference between the first decision and the second decision satisfies the threshold. If the conflict counter satisfies a second threshold, e.g., indicating that decisions made by the bias monitoring classifier differ from decisions made by the production classifier, then at least one of the production classifier or the bias monitoring classifier may be modified. For example, the rules of at least one of the production classifier or the bias monitoring classifier may be modified or at least one of the production classifier or the bias monitoring classifier may be retrained using newer (e.g., updated) data to reduce bias; see also at least ¶ [0049]: the AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶¶ [0067] and [0086]-[0087]); 
determining a potential bias metric for the adjusted first group of actions in response to analyzing the adjusted first group of actions using the machine learning application (see at least ¶¶ [0029], [0030]-[0031], [0055], [0060], and [0063]-[0064]; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶¶ [0070]-[0073]); 
determining the potential bias metric for the adjusted first group of actions is below the potential bias threshold for the first group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0065]: if the difference does not satisfy the predetermined threshold, then any bias that may be present does not change the decision); and 
providing a notification to the server that indicates to the server to implement the adjusted first group of actions (see at least ¶¶ [0023], [0025], [0027], [0030], [0049], and [0065] and the analysis above; see also at least ¶¶ [0067], [0069], [0091], and [0103]).

Claim 2: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the operations further comprise recording a self-certification register associated with the adjusted first group of actions (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]).

Claims 3 and 17: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the recording of the self-certification register comprises recording, into the self-certification register, one of the potential bias metric for the first group of actions, the potential bias metric for the adjusted first group of actions, the potential bias threshold for the first group of actions, the first group of actions, the adjusting of the first group of actions to mitigate the potential bias, the adjusted first group of actions, and a combination thereof (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]).

Claims 4 and 18: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the operations comprise: 
receiving a notification of a second group of actions to be implemented by the server (see at least ¶ [0023]: the systems and techniques described in Silberman may be used to detect bias in an automated decision-making process, identify the particular rules in the automated decision-making process that are causing the bias, determine the relative contribution of each particular rule to the bias, and modify the particular rules to reduce the contribution of the particular rules to the bias. Decisions made by the automated decision-making process may be monitored to determine whether any of the decisions were biased. When bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0027]: one or more processors (e.g., on a computing device, a server, or a cloud-based computing service) may execute instructions to perform various operations. The operations may include determining an event timeline that comprises one or more finance-related events (e.g., making a payment on a loan, receiving a direct deposit of a salary payment, and the like) associated with a person, determining, using a production classifier (e.g., a machine learning model), an individual contribution of each event in the event timeline to a financial capacity of the person, and determining, using the production classifier and based on the first set of contributions, a first decision whether to extend credit to the person. In some cases, the contributions may be expressed as weights (e.g., weighted amounts); see also at least ¶ [0028]: the individual events in the event timeline may be grouped into a plurality of categories, such as, for example, one or more demographics, one or more locations, one or more financial events, one or more educational levels, or other event type. For each category, individual events may be characterized as having either a positive outcome or a negative outcome. For example, a positive outcome may increase the financial capacity of the person while a negative outcome may decrease the financial capacity of the person. For each set of contributions grouped into each category, a probability distribution associated with the set of contributions may be determined. A mean, a median, or both may be determined for each of the probability distributions; see also at least ¶¶ [0048] and [0055]); 
determining a potential bias metric for the second group of actions in response to analyzing the second group of actions using the machine learning application (see at least ¶ [0027]: a bias monitoring classifier (e.g., model) may be used to process the event timeline to arrive at a second decision as to whether to extend credit to the person. The bias monitoring classifier may be trained using unbiased (or pseudo-unbiased) data to make reference decisions. If the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions. If the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0048]: the analysis module 404 may include an artificial intelligence (AI) engine 410 to perform an analysis of the data sets 402 (including internal and external events) and to determine the value indexes 404 based on the analysis. AI engine 410 may use machine learning, such as a classifier (e.g., support vector machine, neural network, Bayesian, or other classifier), to analyze the data sets 402 to determine value indexes 412; see also at least ¶ [0049]: a production model (PM) 426 may be a first machine learning model that incorporates a decision maker’s business rules to make PM decisions 434. A bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436; see also at least ¶¶ [0030], [0055], [0060], and [0063]); 
determining the potential bias metric for the second group of actions is above a potential bias threshold for the second group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0003]: bias refers to making a decision using a decision-making process where the decision favors (or disfavors) certain traits or characteristics, such as gender, age, ethnicity, geographic location, income, and the like; see also at least ¶¶ [0031] and [0063]-[0064]); 
determining the second group of actions is associated with the first group of actions (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]); 
accessing the self-certification register associated with the adjusted first group of actions (see at least ¶¶ [0070], [0095]-[0096], and [0104]-[0106]); 
identifying an adjustment associated with the adjusted first group of actions from the self-certification register (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]); 
adjusting the second group of actions to mitigate potential bias in the second group of actions according to the adjustment associated with the adjusted first group of actions using the machine learning application resulting in an adjusted second group of actions (see at least ¶ [0031]: a conflict counter may be incremented each time the difference between the first decision and the second decision satisfies the threshold. If the conflict counter satisfies a second threshold, e.g., indicating that decisions made by the bias monitoring classifier differ from decisions made by the production classifier, then at least one of the production classifier or the bias monitoring classifier may be modified. For example, the rules of at least one of the production classifier or the bias monitoring classifier may be modified or at least one of the production classifier or the bias monitoring classifier may be retrained using newer (e.g., updated) data to reduce bias; see also at least ¶ [0049]: the AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶¶ [0067] and [0086]-[0087]); 
determining a potential bias metric for the adjusted second group of actions in response to analyzing the adjusted second group of actions using the machine learning application (see at least ¶¶ [0029], [0030]-[0031], [0055], [0060], and [0063]-[0064]; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶¶ [0070]-[0073]); 
determining the potential bias metric for the adjusted second group of actions is below the potential bias threshold for the second group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0065]: if the difference does not satisfy the predetermined threshold, then any bias that may be present does not change the decision); and 
providing a notification to the server that indicates to the server to implement the adjusted second group of actions (see at least ¶¶ [0023], [0025], [0027], [0030], [0049], and [0065] and the analysis above; see also at least ¶¶ [0067], [0069], [0091], and [0103]).

Claims 7 and 20: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the first group of actions include providing a target advertisement to a group of subscribers (see at least ¶ [0044]: a financial institution may, based on the value indexes 202 of financial transactions (e.g., included in the events 104) associated with an entity (e.g., an individual or a business), provide the entity with credit offerings specifically tailored to the entity's preferences and based on the entity's ability to service the corresponding debt; see also at least ¶ [0055]: the categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like; see also at least ¶¶ [0024], [0062], and [0078]).

Claim 8: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the analyzing of the first group of actions comprises: 
obtaining demographic information for the group of subscribers (see at least ¶ [0028]: the individual events in the event timeline may be grouped into a plurality of categories, such as, for example, one or more demographics, one or more locations, one or more financial events, one or more educational levels, or other event type; see also at least ¶ [0047]: for example, the data sets 402 may include purchase data 408(1) (e.g., house purchase, car purchase, and the like), finance data 408(2) (e.g., consumer financing such as credit cards), demographic data 408(3) (e.g., customer's age, income, zip code, and the like), education data 408(4) (e.g., education background), income data 408(5) (e.g., payroll direct deposit amounts, rental income, income from stocks and bonds, and the like), payment data 408(6) (e.g., mortgage payments, loan payments, credit card payments, and the like), social media data 408(7) (e.g., posts on Facebook®, Twitter®, and the like), and external data 408(N) (e.g., changes by the Federal Reserve to the interest rate, jobs/unemployment report, and other finance-related events), where N>0. Of course, the data sets 402 may include other types of data (e.g., other internal events and external events) associated with an individual or business); and 
analyzing the demographic information for the group of subscribers using the machine learning application, wherein the adjusting of the first group of actions comprises adjusting the group of subscribers according to the demographic information for the group of subscribers using the machine learning application (see at least ¶ [0055]: a classifier (e.g., machine learning model) may be used to group individual events in the training data event timelines into multiple categories. For example, in FIG. 11, a machine learning model may be used to group (e.g., classify) individual events (e.g., located in training documents that include multiple event timelines) into multiple categories. The categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like. The demographic categories may include a same or similar occupation, same age, age falls within one of multiple ranges (e.g., 21-25, 26-30, 31-35 etc.), household income falls within one of multiple ranges (e.g., $51,000 to $75,000, $76,000 to $100,000, $101,000 to $125,000, etc.), same or similar level of education (e.g., diploma, Bachelor's degree, Master's degree, PhD degree, medical degree, legal degree, or the like), nationality, religion, ethnicity, and the like. The financial events may include events such as, for example, paying off a loan (or mortgage), an income level or income bracket, loan (or mortgage) default, late payment(s) on a loan (or mortgage), laid off from job, declaring bankruptcy, and the like. When grouping events in event timelines into categories, the model may, for example, group similarly named events into a category, group events in a predefined “class” (e.g., internal or external, financial or social, direct or indirect), and the like. A category may be a same or similar address (e.g., same zip code, same neighborhood, same city, same state, or the like), same or similar demographic (e.g., based on age, gender, ethnicity, race, profession, income level, or the like), same type of outcome (e.g., positive or negative outcome), or the like. In some cases, an iterative process may be used to create a hierarchical set of categories. For example, the model may group events into broad categories (e.g., internal or external), then group events in the broad categories into narrower categories, group events in the narrower categories into even narrower categories, and so on. Thus, an individual category with more than a threshold number of events may be analyzed and sub-divided into narrower categories, and so on until there are no categories with more than the threshold number of events; see also at least ¶¶ [0056], [0062]-[0063], and [0111]).

Claim 9: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the adjusting of the group of subscribers comprises adding an additional group of subscribers to the group of subscribers (see at least ¶ [0055]: a classifier (e.g., machine learning model) may be used to group individual events in the training data event timelines into multiple categories. For example, in FIG. 11, a machine learning model may be used to group (e.g., classify) individual events (e.g., located in training documents that include multiple event timelines) into multiple categories. The categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like. The demographic categories may include a same or similar occupation, same age, age falls within one of multiple ranges (e.g., 21-25, 26-30, 31-35 etc.), household income falls within one of multiple ranges (e.g., $51,000 to $75,000, $76,000 to $100,000, $101,000 to $125,000, etc.), same or similar level of education (e.g., diploma, Bachelor's degree, Master's degree, PhD degree, medical degree, legal degree, or the like), nationality, religion, ethnicity, and the like. The financial events may include events such as, for example, paying off a loan (or mortgage), an income level or income bracket, loan (or mortgage) default, late payment(s) on a loan (or mortgage), laid off from job, declaring bankruptcy, and the like. When grouping events in event timelines into categories, the model may, for example, group similarly named events into a category, group events in a predefined “class” (e.g., internal or external, financial or social, direct or indirect), and the like. A category may be a same or similar address (e.g., same zip code, same neighborhood, same city, same state, or the like), same or similar demographic (e.g., based on age, gender, ethnicity, race, profession, income level, or the like), same type of outcome (e.g., positive or negative outcome), or the like. In some cases, an iterative process may be used to create a hierarchical set of categories. For example, the model may group events into broad categories (e.g., internal or external), then group events in the broad categories into narrower categories, group events in the narrower categories into even narrower categories, and so on. Thus, an individual category with more than a threshold number of events may be analyzed and sub-divided into narrower categories, and so on until there are no categories with more than the threshold number of events; see also at least ¶¶ [0056], [0062]-[0063], and [0111]; see also at least ¶ [0031]: a conflict counter may be incremented each time the difference between the first decision and the second decision satisfies the threshold. If the conflict counter satisfies a second threshold, e.g., indicating that decisions made by the bias monitoring classifier differ from decisions made by the production classifier, then at least one of the production classifier or the bias monitoring classifier may be modified. For example, the rules of at least one of the production classifier or the bias monitoring classifier may be modified or at least one of the production classifier or the bias monitoring classifier may be retrained using newer (e.g., updated) data to reduce bias; see also at least ¶ [0049]: the AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶¶ [0067] and [0086]-[0087]).

Claim 10: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the analyzing of the adjusted first group of actions comprises: 
obtaining demographic information for the additional group of subscribers (see at least ¶ [0028]: the individual events in the event timeline may be grouped into a plurality of categories, such as, for example, one or more demographics, one or more locations, one or more financial events, one or more educational levels, or other event type; see also at least ¶ [0047]: for example, the data sets 402 may include purchase data 408(1) (e.g., house purchase, car purchase, and the like), finance data 408(2) (e.g., consumer financing such as credit cards), demographic data 408(3) (e.g., customer's age, income, zip code, and the like), education data 408(4) (e.g., education background), income data 408(5) (e.g., payroll direct deposit amounts, rental income, income from stocks and bonds, and the like), payment data 408(6) (e.g., mortgage payments, loan payments, credit card payments, and the like), social media data 408(7) (e.g., posts on Facebook®, Twitter®, and the like), and external data 408(N) (e.g., changes by the Federal Reserve to the interest rate, jobs/unemployment report, and other finance-related events), where N>0. Of course, the data sets 402 may include other types of data (e.g., other internal events and external events) associated with an individual or business); and 
analyzing the demographic information for the group of subscribers and the demographic information for the additional group of subscribers using the machine learning application (see at least ¶ [0055]: a classifier (e.g., machine learning model) may be used to group individual events in the training data event timelines into multiple categories. For example, in FIG. 11, a machine learning model may be used to group (e.g., classify) individual events (e.g., located in training documents that include multiple event timelines) into multiple categories. The categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like. The demographic categories may include a same or similar occupation, same age, age falls within one of multiple ranges (e.g., 21-25, 26-30, 31-35 etc.), household income falls within one of multiple ranges (e.g., $51,000 to $75,000, $76,000 to $100,000, $101,000 to $125,000, etc.), same or similar level of education (e.g., diploma, Bachelor's degree, Master's degree, PhD degree, medical degree, legal degree, or the like), nationality, religion, ethnicity, and the like. The financial events may include events such as, for example, paying off a loan (or mortgage), an income level or income bracket, loan (or mortgage) default, late payment(s) on a loan (or mortgage), laid off from job, declaring bankruptcy, and the like. When grouping events in event timelines into categories, the model may, for example, group similarly named events into a category, group events in a predefined “class” (e.g., internal or external, financial or social, direct or indirect), and the like. A category may be a same or similar address (e.g., same zip code, same neighborhood, same city, same state, or the like), same or similar demographic (e.g., based on age, gender, ethnicity, race, profession, income level, or the like), same type of outcome (e.g., positive or negative outcome), or the like. In some cases, an iterative process may be used to create a hierarchical set of categories. For example, the model may group events into broad categories (e.g., internal or external), then group events in the broad categories into narrower categories, group events in the narrower categories into even narrower categories, and so on. Thus, an individual category with more than a threshold number of events may be analyzed and sub-divided into narrower categories, and so on until there are no categories with more than the threshold number of events; see also at least ¶¶ [0056], [0062]-[0063], and [0111]).

Claim 11: Silberman, as shown, discloses the following limitations:
A machine-readable medium, comprising executable instructions (see at least ¶ [0104]: FIG. 12 illustrates an example configuration of a computing device (e.g., a server or a computing device of a cloud-based computing service provider) 1200 that can be used to implement the systems and techniques described herein. The computing device 1200 may include one or more processors 1202, a memory 1204, communication interfaces 1206, a display device 1208, other input/output (I/O) devices 1210, and one or more mass storage devices 1212, configured to communicate with each other, such as via system buses 1214 or other suitable connection; see also at least ¶¶ [0027], [0052], and [0105]-[0108]) that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
adjusting a first group of actions to mitigate potential bias in the first group of actions according to a potential bias metric being above a potential bias threshold for the first group of action using a machine learning application resulting in an adjusted first group of actions (see at least ¶ [0031]: a conflict counter may be incremented each time the difference between the first decision and the second decision satisfies the threshold. If the conflict counter satisfies a second threshold, e.g., indicating that decisions made by the bias monitoring classifier differ from decisions made by the production classifier, then at least one of the production classifier or the bias monitoring classifier may be modified. For example, the rules of at least one of the production classifier or the bias monitoring classifier may be modified or at least one of the production classifier or the bias monitoring classifier may be retrained using newer (e.g., updated) data to reduce bias; see also at least ¶ [0049]: the AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶¶ [0067] and [0086]-[0087]); 
determining a potential bias metric for the adjusted first group of actions in response to analyzing the adjusted first group of actions using the machine learning application (see at least ¶¶ [0029], [0030]-[0031], [0055], [0060], and [0063]-[0064]; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶¶ [0070]-[0073]); 
determining the potential bias metric for the adjusted first group of actions is below the potential bias threshold for the first group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0065]: if the difference does not satisfy the predetermined threshold, then any bias that may be present does not change the decision); 
recording a self-certification register associated with the adjusted first group of actions (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]); 
receiving a notification of a second group of actions to be implemented by a server (see at least ¶ [0023]: the systems and techniques described in Silberman may be used to detect bias in an automated decision-making process, identify the particular rules in the automated decision-making process that are causing the bias, determine the relative contribution of each particular rule to the bias, and modify the particular rules to reduce the contribution of the particular rules to the bias. Decisions made by the automated decision-making process may be monitored to determine whether any of the decisions were biased. When bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0027]: one or more processors (e.g., on a computing device, a server, or a cloud-based computing service) may execute instructions to perform various operations. The operations may include determining an event timeline that comprises one or more finance-related events (e.g., making a payment on a loan, receiving a direct deposit of a salary payment, and the like) associated with a person, determining, using a production classifier (e.g., a machine learning model), an individual contribution of each event in the event timeline to a financial capacity of the person, and determining, using the production classifier and based on the first set of contributions, a first decision whether to extend credit to the person. In some cases, the contributions may be expressed as weights (e.g., weighted amounts); see also at least ¶ [0028]: the individual events in the event timeline may be grouped into a plurality of categories, such as, for example, one or more demographics, one or more locations, one or more financial events, one or more educational levels, or other event type. For each category, individual events may be characterized as having either a positive outcome or a negative outcome. For example, a positive outcome may increase the financial capacity of the person while a negative outcome may decrease the financial capacity of the person. For each set of contributions grouped into each category, a probability distribution associated with the set of contributions may be determined. A mean, a median, or both may be determined for each of the probability distributions; see also at least ¶¶ [0048] and [0055]); 
determining a potential bias metric for the second group of actions in response to analyzing the second group of actions using the machine learning application (see at least ¶ [0027]: a bias monitoring classifier (e.g., model) may be used to process the event timeline to arrive at a second decision as to whether to extend credit to the person. The bias monitoring classifier may be trained using unbiased (or pseudo-unbiased) data to make reference decisions. If the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions. If the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0048]: the analysis module 404 may include an artificial intelligence (AI) engine 410 to perform an analysis of the data sets 402 (including internal and external events) and to determine the value indexes 404 based on the analysis. AI engine 410 may use machine learning, such as a classifier (e.g., support vector machine, neural network, Bayesian, or other classifier), to analyze the data sets 402 to determine value indexes 412; see also at least ¶ [0049]: a production model (PM) 426 may be a first machine learning model that incorporates a decision maker’s business rules to make PM decisions 434. A bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436; see also at least ¶¶ [0030], [0055], [0060], and [0063]); 
determining the potential bias metric for the second group of actions is above a potential bias threshold for the second group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0003]: bias refers to making a decision using a decision-making process where the decision favors (or disfavors) certain traits or characteristics, such as gender, age, ethnicity, geographic location, income, and the like; see also at least ¶¶ [0031] and [0063]-[0064]); 
determining the second group of actions is associated with the first group of actions (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]); 
accessing the self-certification register associated with the adjusted first group of actions (see at least ¶¶ [0070], [0095]-[0096], and [0104]-[0106]); 
identifying an adjustment associated with the adjusted first group of actions from the self-certification register (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]); 
adjusting the second group of actions to mitigate potential bias in the second group of actions according to the adjustment associated with the adjusted first group of actions using the machine learning application resulting in an adjusted second group of actions (see at least ¶ [0031]: a conflict counter may be incremented each time the difference between the first decision and the second decision satisfies the threshold. If the conflict counter satisfies a second threshold, e.g., indicating that decisions made by the bias monitoring classifier differ from decisions made by the production classifier, then at least one of the production classifier or the bias monitoring classifier may be modified. For example, the rules of at least one of the production classifier or the bias monitoring classifier may be modified or at least one of the production classifier or the bias monitoring classifier may be retrained using newer (e.g., updated) data to reduce bias; see also at least ¶ [0049]: the AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶¶ [0067] and [0086]-[0087]); 
determining a potential bias metric for the adjusted second group of actions in response to analyzing the adjusted second group of actions using the machine learning application (see at least ¶¶ [0029], [0030]-[0031], [0055], [0060], and [0063]-[0064]; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶¶ [0070]-[0073]); 
determining the potential bias metric for the adjusted second group of actions is below the potential bias threshold for the second group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0023]: when bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0065]: if the difference does not satisfy the predetermined threshold, then any bias that may be present does not change the decision); and 
providing a notification to the server that indicates to the server to implement the adjusted second group of actions (see at least ¶¶ [0023], [0025], [0027], [0030], [0049], and [0065] and the analysis above; see also at least ¶¶ [0067], [0069], [0091], and [0103]).

Claim 12: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the recording of the self-certification register comprises recording, into the self-certification register, one of the potential bias metric for the first group of actions, the potential bias metric for the adjusted first group of actions, the potential bias threshold for the first group of actions, the first group of actions, the adjusting of the first group of actions to mitigate the potential bias, the adjusted first group of actions, and a combination thereof (see at least ¶ [0070]: typically, a relatively small number of categories may be causing bias in decisions. After identifying (e.g., flagging) categories that may be causing bias (e.g., as described in FIG. 6), the difference between the applicant's timeline event and the reference may be determined. The differences over all categories may be summed. If the sum of the differences over all categories satisfies a threshold, the decision (e.g., made using the applicant's event timeline) is potentially biased; see also at least ¶ [0095]: at 1012, a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that “no”, the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014; see also at least ¶ [0096]: at 1014, the decision (e.g., selected by the policy in 1010) is provided. The process then proceeds to 1004 where a next input is retrieved; see also at least ¶ [0097]: thus, both the BMM and PM are used to process the same input and the corresponding decisions compared. If the decisions are the same (or within a threshold) then bias is not present. If the decisions are different (or differ by at least a threshold amount) then bias may be present and a counter is incremented to keep track of how many conflicting decisions have occurred. A policy may be applied to resolve the conflict between the decisions. If the counter satisfies a threshold, indicating a large number of conflicting decisions, then bias may be present. If bias may be present, the PM is modified by identifying the features causing the bias and reducing the bias; see also at least ¶¶ [0104]-[0106]).

Claim 13: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
wherein the operations comprise: 
prior to the adjusting of the first group of actions, receiving a notification of the first group of actions to be implemented by the server (see at least ¶ [0023]: the systems and techniques described in Silberman may be used to detect bias in an automated decision-making process, identify the particular rules in the automated decision-making process that are causing the bias, determine the relative contribution of each particular rule to the bias, and modify the particular rules to reduce the contribution of the particular rules to the bias. Decisions made by the automated decision-making process may be monitored to determine whether any of the decisions were biased. When bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions; see also at least ¶ [0027]: one or more processors (e.g., on a computing device, a server, or a cloud-based computing service) may execute instructions to perform various operations. The operations may include determining an event timeline that comprises one or more finance-related events (e.g., making a payment on a loan, receiving a direct deposit of a salary payment, and the like) associated with a person, determining, using a production classifier (e.g., a machine learning model), an individual contribution of each event in the event timeline to a financial capacity of the person, and determining, using the production classifier and based on the first set of contributions, a first decision whether to extend credit to the person. In some cases, the contributions may be expressed as weights (e.g., weighted amounts); see also at least ¶ [0028]: the individual events in the event timeline may be grouped into a plurality of categories, such as, for example, one or more demographics, one or more locations, one or more financial events, one or more educational levels, or other event type. For each category, individual events may be characterized as having either a positive outcome or a negative outcome. For example, a positive outcome may increase the financial capacity of the person while a negative outcome may decrease the financial capacity of the person. For each set of contributions grouped into each category, a probability distribution associated with the set of contributions may be determined. A mean, a median, or both may be determined for each of the probability distributions; see also at least ¶¶ [0048] and [0055]); 
determining the potential bias metric for the first group of actions in response to analyzing the first group of actions using the machine learning application (see at least ¶ [0027]: a bias monitoring classifier (e.g., model) may be used to process the event timeline to arrive at a second decision as to whether to extend credit to the person. The bias monitoring classifier may be trained using unbiased (or pseudo-unbiased) data to make reference decisions. If the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions. If the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0048]: the analysis module 404 may include an artificial intelligence (AI) engine 410 to perform an analysis of the data sets 402 (including internal and external events) and to determine the value indexes 404 based on the analysis. AI engine 410 may use machine learning, such as a classifier (e.g., support vector machine, neural network, Bayesian, or other classifier), to analyze the data sets 402 to determine value indexes 412; see also at least ¶ [0049]: a production model (PM) 426 may be a first machine learning model that incorporates a decision maker’s business rules to make PM decisions 434. A bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436; see also at least ¶¶ [0030], [0055], [0060], and [0063]); and 
determining the potential bias metric for the first group of actions is above the potential bias threshold for the first group of actions (see at least ¶ [0027]: if the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision; see also at least ¶ [0030]: first decision may be determined to include bias based at least in part on (i) the second decision (e.g., made by the bias monitoring classifier) and (ii) the difference between the first decision and the second decision. If the first decision includes bias, the production classifier may be modified to reduce the bias; see also at least ¶ [0049]: the PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434; see also at least ¶ [0003]: bias refers to making a decision using a decision-making process where the decision favors (or disfavors) certain traits or characteristics, such as gender, age, ethnicity, geographic location, income, and the like; see also at least ¶¶ [0031] and [0063]-[0064]).

Claim 15: Silberman discloses the limitations as shown in the rejections above. Further, Silberman, as shown, discloses the following limitations:
see at least ¶ [0044]: a financial institution may, based on the value indexes 202 of financial transactions (e.g., included in the events 104) associated with an entity (e.g., an individual or a business), provide the entity with credit offerings specifically tailored to the entity's preferences and based on the entity's ability to service the corresponding debt; see also at least ¶ [0055]: the categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like; see also at least ¶¶ [0024], [0062], and [0078]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 14, and 19 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Silberman et al. (U.S. Pub. No. 2017/0330058 A1) (hereinafter “Silberman”) in view of Meredith et al. (U.S. Pub. No. 2013/0051239 A1) (hereinafter “Meredith”).

Claim 5: Silberman discloses the limitations as shown in the rejections above. 
Silberman does not explicitly disclose, but Meredith, as shown, teaches the following limitations:
wherein the first group of actions include scheduling repairs to a group of cell tower outages (see at least ¶ [0041]: ticketing priority system 102 can comprise a decision engine 114 configured to quantify a repair priority for respective base stations of a mobile network, based at least in part on an estimate of network impact generated by analysis component 112 for respective base stations. Repair scores can be generated for these base stations and stored in database 104, in a base station repair score file 116. Various algorithms for generating the repair score are considered within the scope of the subject application. For instance, decision engine 114 can employ an algorithm that separately scores and then aggregates a set of performance metrics (aggregate or individual) that comprise the overall estimate of network impact; see also at least ¶ [0042]: the set of performance metrics can include percentage of service coverage in an affected sector, effect on voice quality, effect on data throughput, and changes in loading for nearby sectors, (or like network characteristics or other suitable combinations thereof). The algorithm can separately score each performance metric, and add up the separate scores to derive the quantified repair priority for a particular base station. Thus, where a service outage in a sector is predicted to have a greater detrimental impact on service coverage, voice quality, data throughput, or loading of nearby sectors, (or combinations thereof), the sector will have a higher repair priority. It should be appreciated that other performance metrics can be employed in estimating network impact in addition to or in place of one or more metrics identified above. Such performance metrics could include capacity, number, density and resources of nearby base stations, type and quantity of calls being impacted (e.g., how many voice calls, how many data calls, how many audio/video calls, etc.) and respective importance of respective types of calls, and so on. The foregoing is not intended to provide an exhaustive list of suitable performance metrics for generating estimates of network impact or repair priorities based thereon. Rather, other suitable performance metrics known in the art or made known to one of skill in the art by way of the context provided herein are considered within the scope of the subject disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for reducing bias in an automated decision process disclosed by Silberman with the techniques for prioritizing network repair taught by Meredith, because Silberman teaches ¶ [0007] that “As computational power continues to increase, artificial intelligence (AI)-based solutions, such as machine learning, may be used to perform decision making. In such cases, identifying the causes of bias and the contribution of each cause of bias may be extremely complicated because the machine learning model that is being used to make decisions must be reverse-engineered to identify the business rules being used” and at ¶ [0032] that “Bias may cause unintentional discrimination based on race, gender, nationality, or the like. By reducing bias to a relatively small amount (e.g., below a predetermined threshold), a business or a university may be able to avoid lawsuits or other actions alleging discriminatory lending practices, discriminatory admission practices, and the like.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for prioritizing network repair taught by Meredith with the techniques for reducing bias in an automated decision process disclosed by Silberman, because the claimed invention is merely a combination of old elements (the techniques for prioritizing network repair taught by Meredith and the techniques for reducing bias in an automated decision process disclosed by Silberman), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 6: Silberman discloses the limitations as shown in the rejections above. 
Silberman does not explicitly disclose, but Meredith, as shown, teaches the following limitations:
wherein the analyzing of the first group of actions comprises: 
obtaining demographic information for a group of locations associated with the group of cell tower outages (see at least ¶ [0043]: second, the more frequently terminal location data 108 is captured and stored by position engine 106, the more closely location data and terminal density data 110 can reflect real contemporaneous mobile terminal locations and population densities, respectively. Thus, in particular aspects, position engine 102 can capture and store terminal location data 108 periodically, in response to a network event (e.g., service outage, change in capacity, etc.), when triggered (e.g., by a maintenance engine, or network service personnel, or the like), and so forth, to increase frequency for which location and density data is generated; see also at least ¶ [0072]: system 600 can comprise a ticketing priority system 602 configured to analyze objective data pertaining to conditions of a mobile network and a dynamic population of mobile terminals served by the mobile network, and generate a ranking system for subsets of the mobile network. Particularly, the ranking system can reflect impact of respective subsets of the mobile network on overall network performance, and subscriber experience. Moreover, network data pertinent to the ranking system can be monitored over time for identifiable changes. System 600 can update the ranking system in response to identified changes, resulting in a ranking system that reflects real-time conditions in a wireless network; see also at least ¶¶ [0076] and [0078]); and 
analyzing the demographic information for the group of locations using the machine learning application, wherein the adjusting of the first group of actions comprises adjusting a schedule of the repairs of the group of cell tower outages according to the demographic information for the group of locations using the machine learning application (see at least ¶ [0053]: the repair ticket can include indicia identifying the base station, as well as a priority for repairing the base station that is related to an impact on network services or subscriber experience caused by the service outage. The repair ticket can therefore be utilized by network repair personnel in prioritizing repair efforts consistent with customer service goals of a network operator. For instance, if three base station repair tickets are generated by error ticketing system 204, one having a base station repair priority of 90, and two having a base station repair priority of 30, service personnel can allocate resources first to the base station with the higher priority score, and then to the two base stations having lower priority score; see also at least ¶ [0073]: the algorithms can be configured by a service provider, enabling data model characterization of network performance and subscriber experience, as well as estimated impact on these data models to reflect customer service goals of the service provider. Thus, system 600 can be customized at least in part by configuration of these characterization algorithms; see also at least ¶ [0074]: particularly, performance metrics 610 can include metrics affecting subscriber experience, imbuing the characterization of network performance with factors related to and reflective of subscriber service experience. Further, this data can be re-acquired over time to monitor changes in the data and re-characterize the network performance; see also at least ¶ [0076]).
The rationales to modify/combine the teachings of Silberman to include the teachings of Meredith are presented above regarding claim 5 and incorporated herein.

Claim 14: Silberman discloses the limitations as shown in the rejections above. 
Silberman does not explicitly disclose, but Meredith, as shown, teaches the following limitations:
wherein the first group of actions include repairing a first group of cell tower outages and the second group of actions include repairing a second group of cell tower outages (see at least ¶ [0041]: ticketing priority system 102 can comprise a decision engine 114 configured to quantify a repair priority for respective base stations of a mobile network, based at least in part on an estimate of network impact generated by analysis component 112 for respective base stations. Repair scores can be generated for these base stations and stored in database 104, in a base station repair score file 116. Various algorithms for generating the repair score are considered within the scope of the subject application. For instance, decision engine 114 can employ an algorithm that separately scores and then aggregates a set of performance metrics (aggregate or individual) that comprise the overall estimate of network impact; see also at least ¶ [0042]: the set of performance metrics can include percentage of service coverage in an affected sector, effect on voice quality, effect on data throughput, and changes in loading for nearby sectors, (or like network characteristics or other suitable combinations thereof). The algorithm can separately score each performance metric, and add up the separate scores to derive the quantified repair priority for a particular base station. Thus, where a service outage in a sector is predicted to have a greater detrimental impact on service coverage, voice quality, data throughput, or loading of nearby sectors, (or combinations thereof), the sector will have a higher repair priority. It should be appreciated that other performance metrics can be employed in estimating network impact in addition to or in place of one or more metrics identified above. Such performance metrics could include capacity, number, density and resources of nearby base stations, type and quantity of calls being impacted (e.g., how many voice calls, how many data calls, how many audio/video calls, etc.) and respective importance of respective types of calls, and so on. The foregoing is not intended to provide an exhaustive list of suitable performance metrics for generating estimates of network impact or repair priorities based thereon. Rather, other suitable performance metrics known in the art or made known to one of skill in the art by way of the context provided herein are considered within the scope of the subject disclosure).
The rationales to modify/combine the teachings of Silberman to include the teachings of Meredith are presented above regarding claim 5 and incorporated herein.

Claim 19: Silberman discloses the limitations as shown in the rejections above. 
Silberman does not explicitly disclose, but Meredith, as shown, teaches the following limitations:
wherein the first group of actions include repairing a group of cell tower outages (see at least ¶ [0041]: ticketing priority system 102 can comprise a decision engine 114 configured to quantify a repair priority for respective base stations of a mobile network, based at least in part on an estimate of network impact generated by analysis component 112 for respective base stations. Repair scores can be generated for these base stations and stored in database 104, in a base station repair score file 116. Various algorithms for generating the repair score are considered within the scope of the subject application. For instance, decision engine 114 can employ an algorithm that separately scores and then aggregates a set of performance metrics (aggregate or individual) that comprise the overall estimate of network impact; see also at least ¶ [0042]: the set of performance metrics can include percentage of service coverage in an affected sector, effect on voice quality, effect on data throughput, and changes in loading for nearby sectors, (or like network characteristics or other suitable combinations thereof). The algorithm can separately score each performance metric, and add up the separate scores to derive the quantified repair priority for a particular base station. Thus, where a service outage in a sector is predicted to have a greater detrimental impact on service coverage, voice quality, data throughput, or loading of nearby sectors, (or combinations thereof), the sector will have a higher repair priority. It should be appreciated that other performance metrics can be employed in estimating network impact in addition to or in place of one or more metrics identified above. Such performance metrics could include capacity, number, density and resources of nearby base stations, type and quantity of calls being impacted (e.g., how many voice calls, how many data calls, how many audio/video calls, etc.) and respective importance of respective types of calls, and so on. The foregoing is not intended to provide an exhaustive list of suitable performance metrics for generating estimates of network impact or repair priorities based thereon. Rather, other suitable performance metrics known in the art or made known to one of skill in the art by way of the context provided herein are considered within the scope of the subject disclosure).
The rationales to modify/combine the teachings of Silberman to include the teachings of Meredith are presented above regarding claim 5 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to infrastructure planning and mitigating bias in machine learning.
Adams et al. (U.S. Pub. No. 2011/0319067 A1) (cell site collocation optimization); 
DeBrusk (“The risk of machine-learning bias (and how to prevent it).” MIT Sloan Management Review (2018)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622